Citation Nr: 1538329	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served primarily in the National Guard and Army Reserve; she had two periods of active duty from March 1992 to July 1992 and from January 2004 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).


REMAND

The Veteran initially claimed entitlement to service connection for bilateral carpal tunnel syndrome.  Based on the development ordered in the September 2014 Board remand, service connection was granted for right wrist carpal tunnel syndrome in a February 2014 rating decision.

In March 2015, the Veteran submitted evidence that indicated that she was scheduled for left wrist carpal tunnel surgery in July 2015.  It is unclear whether the surgery was at a private or VA facility, but those records are pertinent to the current appeal.   

In view of the nature of the Veteran's claim, all records of surgery and treatment for left carpal tunnel syndrome should be obtained and associated with the claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that she identify the medical facility for her left carpal tunnel surgery scheduled for July 2015.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain the Veteran's complete VA outpatient treatment records from the VA Medical Center in Austin, Texas and VA outpatient treatment records from the VA Medical Center in Temple, Texas dated subsequent to August 2014. 

All attempts to secure this evidence must be documented in the claims file by the RO. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence. The Veteran and her representative must then be given an opportunity to respond.
 
2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim remaining on appeal must be readjudicated.  If any benefit sought remains denied a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

